The Supreme Court affirmed the judgment of the Common Pleas on January 24, 1881, in the following opinion :
Per Curiam.
It is perfectly clear that the damages resulting from the attachment did not accrue until after the commencement of the *313action. The action was commenced by the attachment, and it would be a very strange thing to allow to be set off in the action, the alleged wrong of the process by which it was commenced. It was altogether a claim for unliquidated damages, susceptible of no legal measure, and the fact that it was secured by the bond of indemnity did not so alter its character as to allow it to be interposed as a set off under the defalcation act.
Judgment affirmed.